Title: To James Madison from Richard O’Brien, 25 November 1801
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir,
						Algiers The 25th. November 1801
					
					The Washington, and Ship Peace and plenty left Algiers destined for Tunis on the 22d. Inst.  There was no alternative for the 

detention of These Ships at Algiers as we have had severe weather in general to unload and Ballast the Wn. and the fitting out The 6 sail of 

Theire largest Corsairs occupied The marine department 19 days.
					I had agreed with The dey on the 14th. Inst. to accept of 25 fathoms as a cash paymt. for one years Annuities, and to give five fathoms to his 

aids. &c. but it occured to me after I had Thus gained This point, it would be better for The aids to have The Extra above 21600. in order to 

have an opportunity of Occasionally makeing a Cash payment, and The same time to aid The prices of The articles on the annuities; The 

Powder Cables Cordage & Canvass we loose from 3 to 400 pr Ct. on, but by The latter Cargo of the Washington those losses I brought up on 

the timber.
					The dey requests on his own private account 500 mahogany boards from 3. to 4 inches thick and 24 inches broad, and as long as they can 

be procured.  For the Regency The 700 Ct. or Quintals of spikes, Commisioned for nearly two yrs. past, and The whole of The plank and if 

Posible The timber, as I told The dey and ministry, That their accepting from The U States Occasionally a Cash payment, it would not retard 

The articles Commisioned for, but That we had not powder Cables Cordage or Canvass, Sufficient for our own use.  We must at all times try 

to avoid haveing The order or Commision for those articles which we will loose Such Sums by, and have The Commission for timber Plank 

Scantling Small masts, Spars pipe Staves & Spikes  To Secure this System we should not be in arrears, and to pay our debts to The Bacris & 

Busnachs Money should be forwarded directly or if The Bd. of The debt. was in Gurrahs, and Bastas, The favour to them at first Cost would 

save our Greasing feese in That Quarter.
					If I had given The 30 fathoms to The dey, and hereafter wanted to make a Cash payment, he would ask 40. but by the 20 fathoms & 600 

rope yarns, and The rest to The Sharks, it secures their interest on this System for another Occasion and without The aids nothing can be 

done.  You might Compare The President of This Iron bound Republic to a Van  Trump on the head of a Rudder.
With the Plank Scantling Spikes & Mahogany board is to be added 15 pr. Ct., on Each article, its seperate price Carried out, and will be 

necessary to Send 4 pieces of india dimity, 4 Pieces of fine india Muslin 2 pieces of Ditto, Gold Sprigged for Turbants, 60 

loaves of refined sugar & 6. or 9 Quintals of Mocco Coffee.  The whole of the articles in No. 2 I gave to The dey and Ministry.  Those of No. 3 

is all returned by the Wn.  They were sent by a mistake of the purveyor.  He should attend to The note or list of timber spikes &c. and all old 

Commisioned for articles to Erace from his consideration.
					The Algerines dureing The time I have known this Country, never used any row Gallies.  The Plane to suit us is to be procured in Spain Genoa 

Naples and Malta.  I think there might be a great reform made in the old-fashioned Gallies and something Better planed for The Bays rivers 

and Coasts of The United States, and to be Schooner Riged in Lieu of Lattines.  Those Sort of Vessels is Very formidable and Serviceable 

when well understood and managed.  They would be of The greatest advantage with a fleet of 100 Sl. of Gunboats, to the UStates.  The latter 

should be on the plan of those of Algaziers & Naples.  The Gallies and Gunboats, thus would be a grand affaire to The United States, to 

Transport Coastways troops from one part of The US to The other to keep all frigates and Corsairs from our Bays & Harbours, and to attack 

Occasionally fleets to an Anchor in Calms, and light winds, particularly where There is Strong tides.  Further, The fleet of Gallies and Gun boats, 

would carry and convoy a great number of troops to drive an Enemie off Rhode Island Nanttucket & Marthas Vineyard, & from any part of The 

Territory of The U. S. That an Enemie Should attempt to Land at to Keep possession to annoy The US.  The sd. fleet or flottilla Could be 

Employed Occasionally to The No. or Southd. if we had war with either of our neighbours and in Case of Any insurrections of The Black tribes 

they would be able to Carry & land troops in their rear.  They might here after be Serviceable on an Enterprize to the West indies and further 

would be Requisite to give a Regalia to our friends The Bashaws, of Those 3 highway men
					It is well known last war as long as The States of Virginia and Maryland kept up the Gallies That The Chesepeake was not visited by petty 

Corsairs but when Once They were no more, both Costes of The Bay and all the Rivers was infested with little pirate Corsairs which did The 

greatest damage.  I hope That day will never Come again, but if it should and we are on the System of The Gallies and Gunboats, we will not 

be troubled on our Coasts with Small pirateing Corsairs. The same time Tripoli should have its Just reward from The Govt. of The United 

States.  It will give us security with The two Elder Brothers, and we should never forget The Necessity of haveing 3. or 4 frigates in This Sea.  

It is force on one tack that will give us security: and keep the Evil Minded in awe, and it will be in Vain for us to know we are a great nation. 

That we have 6 millions of Inhabitants, That we have great Exports & Imports That we have 6000 Sl. of Vessels  All This avails nothing to 

foreign nations, and particularly to Barbary.  They will say Where is your navy.  The Swedes deans dutch & Portuguese has not half your 

numbers or resourses, and They have Considerable maratime force.
					I have forwarded you by The Washington A Koran from No. 2 to 42  The Contents I presume will give you some singular information.
I am convinced That as long as those regencies does not exceed The boundary of reason that it will be the interest of The UStates to be at 

peace with Them.  The Meditteranian is Equal to all Europe outside of The Streights, an Extensive field for Commerce  If we have war with all 

we must have a large fleet of frigates in the Sea, and I doubt That we would Effectually be adequate to give a secure Convoy to our 

Commerce in this Sea owing to winds and Currents,  And to give our Commerce in the Western Ocean security, we should have a fleet at 

Gibralter and Even then War would raise The insurance on our whole Commerce to Europe  To be giveing annuities and presents and to be a 

supporter of The Barbary system must be Certainly Very irritateing to The united States, but those devils has existed before our time and will 

be kept up by the great powers to Crush the Commerce of The small powers.  We shall see how far the Great Consul  Generall will act 

relative to those 3 hawks.  At all Events, as The Large Ships will break the ice, we will be ready to follow  Peaceable times will lower 

freights and also Cordage Cables Canvas & powder and The Annuities of the deans Swedes and dutch in stores will in my Opinion be made 

Then adequate to Supply The wants of Algiers, When The Opportunity might offer to secure by an article in The Treaty to the U States, The 

paying of The Annuities in Cash, but Supose we Should thus Secure and arrange to give 30 Fathoms annually Considering The System of 

Algiers it would not Ansr. as The Ministry on this Plan would not have any thing to Themselves and from first to last it is well known that if 

The ministry is not interested in yr. favour to make a cash payment That, they would find means to urge The dey to have you Bring Stores 

in Lieu of Money.  Here no one minds The interest of The Regency.  Everyone is Studying his own private emolument.  They say the Regency 

is sufficient fat & will live forever but That The are only for a short time.  They will therefore find it Their interest to have or perswading 

the dey to take 21600. and the rest of 30 fathoms to Themselves but if we have a cash payment without interesting The ministry it will 

be of a short duration and Turn out to a war as The Venitians Experienced on this System.
					N.B.  Our Meditteranian Passports is defective  The top which The Corsairs of these Regencies has does not agree with The bottom or The 

Pass which our merchant Vessels has.  It is Customary at Algiers where there is this difficiency in the passport to Condemn the Cargo.  The 

deans Swedes dutch Spaniards and french has acquised. often to this Over act.  And it will be our lot and fate if not remidied.  This 

Circumstance I have fully stated to The late administration.  They had a passport Cut, on a good plan and it is omitted or neglected to be 

given to our merchant Vessels and The tops sent to The Consuls in Barbary and 18 months allowed for The Changeing The Passports.  The 

Corsairs will Carry The old and new Cuts or tops and as our Mercht Vessels gets the new pass The old will become Useless.  Full details on 

this Subject I have forwarded in former dispatches.
					The Bacris agreed to pay The amount of The insurance made on the amount of the Cargo of The Washington which they recd. in Sept. 1800  I 

have wrote to you for information and has recd. none on this tack but supose as The drawback was to The interest of The US That the 

insurance if any was made will not be Charged  However I wait your decision.
					I had frequently made great Complaints to Mr. Pickering and those which afterwards Occupied his post in a temporary manner on acct. of 

neglecting Their Stipulations and annuities with Tunis and Algiers and about Sending Money to pay our debts, to the Bacris &c.  We 

Escaped difficulties and great losses owing to Events & accidents, and had our frigates appeared off Tripoli in March or April with 20 Thd. 

dollars for The Bey, we should have avoided all That we have to wade against at present.  The Squall would have gone to the deans or some 

one Else.  However you have come into office when our affairs with Barbary was Verging to destruction but it must be pleasing to you to 

know That by forwarding The Stores for Tunis and Algiers and The Cash payment That you have thus secured and done away The reflection 

of our neglecting our Stipulations & seeking for difficulties  God I hope will Guide you to sustain The honour and interest of our Country.  I 

am Sir Very respectfully Your most Obt. Servt.
					
						Rd. O.Brien
					
					
						on the left margin: Wanted allso for The Regency 10 June Lignum Vita for  for Blocks
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
